                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division


 MELANEY DAO,^^a/.,
         Plaintiffs,
                 V.

                                                              Case No. l:19-cv-649
 PAUL M.FAUSTIN,et aL,
         Defendants.




                                   MEMORANDUM OPINION


        This case arises from the alleged workplace harassment ofplaintiffs Dao and BChan,former

employees of defendant Infused Solutions, LLC ("Infused"), by defendant Faustin, the Chief

Financial Officer ofdefendant Infused. In the Second Amended Complaint,plaintiffs bring various

state law claims against defendant Faustin, including assault and battery, intentional infliction of

emotional distress, negligent infliction of emotional distress, breach of fiduciary duty, and

negligence. Plaintiffs also allege that defendant Infused is vicariously liable for certain of these

state law claims under the doctrine ofrespondeat superior and that defendant Infused is also liable

for hostile work environment and retaliation under Title VII and negligent retention under Virginia

law. At issue in this matter are defendants' motions to dismiss plaintiffs' Second Amended

Complaint for failure to state a claim. For the reasons that follow, defendants' motion to dismiss

must be granted in part and denied in part.

                                                   I.


        The well-settled motion to dismiss standard does not require extensive elaboration. As the

Supreme Court has made clear, "[t]o survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to 'state a claim to relief that is plausible on its face.'"

Ashcroft V. Iqbal, 556 U.S. 662, 678 (2009)(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

                                                   1
